UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4847


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MATTHEW EUGENE BARRENTINE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:09-cr-00953-RBH-1)


Submitted:   March 29, 2011                 Decided:   April 14, 2011


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ray Coit Yarborough, Jr., LAW OFFICE OF RAY COIT YARBOROUGH,
JR., Florence, South Carolina, for Appellant.    Carrie Ann
Fisher, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Matthew Eugene Barrentine pleaded guilty, pursuant to

a plea agreement, to one count of possession of a firearm by a

felon in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2), (e)

(2006).      The district court sentenced Barrentine as an armed

career    criminal   to   the      statutory   mandatory     minimum   term    of

imprisonment of 180 months.

             On appeal, Barrentine’s counsel filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), in which he states

that he finds no meritorious issues for appeal.                  Counsel does

call two issues to our attention:               (1) whether the district

court fully complied with the dictates of Fed. R. Crim. P. 11 in

taking Barrentine’s guilty plea; and (2) whether Barrentine’s

sentence was unreasonable.          Barrentine, through a letter, raises

the issue of ineffective assistance of counsel.                The Government

chose not to file a response.

             Our review of the record leads us to conclude that

Barrentine has no valid claims to relief.                  Because Barrentine

did not move in the district court to withdraw his guilty plea,

the   Rule   11   hearing     is    reviewed   for   plain    error.        United

States v. Martinez, 277 F.3d 517, 525-26 (4th Cir. 2002).                     “To

establish    plain   error,     [Barrentine]    must   show    that    an   error

occurred, that the error was plain, and that the error affected

his substantial rights.”            United States v. Muhammad, 478 F.3d
2
247, 249 (4th Cir. 2007).                      Even if Barrentine satisfies these

requirements,         “correction          of    the     error       remains       within       [the

court’s] discretion, which [the court] should not exercise . . .

unless the error seriously affect[s] the fairness, integrity, or

public    reputation          of    judicial          proceedings.”           Id.        (internal

quotation marks and citation omitted).

               The district court failed to question Barrentine as to

whether he understood the warning that any false answers while

under oath may be used against him in a future prosecution for

perjury       and   failed         to    inform       Barrentine        of    his       right    to

appointed counsel and to have counsel present at every stage of

the proceeding.          These errors do not rise to the level of plain

error    in    this    case        because      the    record        does    not    evidence      a

reasonable      probability             that,    but    for    the     errors,          Barrentine

would not have entered his plea of guilty.                                  United States v.

Massenburg, 564 F.3d 337, 343 (4th Cir. 2009).

               We review a district court’s imposition of a sentence

under a deferential abuse-of-discretion standard.                                  See Gall v.

United    States,      552 U.S. 38,    51    (2007).         The    district       court

imposed a sentence at the mandatory minimum term of imprisonment

provided       by     statute.            It    had     no    discretion           to    sentence

Barrentine to a lesser term.                      United States v. Robinson, 404
F.3d 850,    862    (4th    Cir.       2005).        Such     a    sentence      is     per   se



                                                 3
reasonable and cannot be error.              United States v. Farrior, 535
F.3d 210, 224 (4th Cir. 2008).

            Finally,   we     decline    to    consider    on     direct    appeal

Barrentine’s claim that his trial counsel provided ineffective

representation.        To    allow     for    adequate    development       of    the

record, ineffective assistance of counsel claims must ordinarily

by   pursued   in   appropriate      post-conviction       proceedings.           See

United States v. Benton, 523 F.3d 424, 435 (4th Cir. 2008).

Because ineffective assistance of counsel is not conclusively

established by the present record, Barrentine must pursue this

claim on collateral attack.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Barrentine’s conviction and sentence.                          We

deny    Barrentine’s   motion     to    extend    time    to     file   a   pro    se

supplemental brief.          This court requires that counsel inform

Barrentine, in writing, of the right to petition the Supreme

Court of the United States for further review.                     If Barrentine

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                   Counsel’s

motion must state that a copy thereof was served on Barrentine.

            We dispense with oral argument because the facts and

legal   contentions    are    adequately       presented    in    the   materials

                                         4
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    5